DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on 6/2/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20120125944 (‘944, English translation attached) in view of Chan et al US 2015/0089754 and Arita et al US 2017/0320994.
Per claims 1 and 7-8, ‘944 teaches a coating method for coating a board for producing a concrete product (abstract), the method comprising coating by spraying liquid (epoxy) to the outer surface of the board (bottom of page 2), and drying and curing the coating (bottom of page 1). ‘944 is silent regarding drying by blowing high-pressure air to the outer surface.  Arita teaches a process of coating an epoxy resin composition on a surface, followed by drying the coating via blowing hot air or the like [0099].  It would have been obvious to one of ordinary skill in the art to have dried the epoxy coating of ‘944 by blowing hot air (inherently high pressure air as blowing would require increased pressure) with a reasonable expectation for success because Arita teaches that blowing hot air is suitable for drying epoxy coatings.  
‘944 is silent regarding removing residues by blowing high pressure air to an upper surface and lower surface of the board prior to coating.  Chan teaches a self-cleaning substrate system (abstract), wherein a wind generator may be used to cause a stream of air to be blown (inherently high pressure air as blowing would require increased pressure) across the surface [0007] to remove impurities such as dust, dirt, etc., [0025].  It would have been obvious to one of ordinary skill in the art to have cleaned or utilized a blowing product on both an upper and lower surface in order to remove any residue or dirty marks so as to properly apply the coating of ‘944, especially because coatings would advantageously have minimal peeling (page 1 of ‘944).
Furthermore, as ‘944 teaches that the coating is used on a surface in a concrete product (abstract), it would have been obvious to one of ordinary skill in the art to have formed the coating either in a manufacturing process for the board or during a pre-manufactured board with a reasonable expectation for success and predictable results.
Per claim 2, although the prior art is silent regarding heating the air blown during the drying process to the claimed range, Arita teaches blowing hot air to aid in the drying [0099], and ‘944 teaches drying/curing the epoxy at 45-95 C (page 4), which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  As such, it would have been obvious to one of ordinary skill in the art to have heated the hot air that is used to dry the epoxy coating to the claimed range with a reasonable expectation for success and predictable results.
Per claim 3, ‘944 teaches a coating liquid manufacturing by mixing phenol resin (phenoxy) with acetone (a ketone solvent) (see page 3).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20120125944 (‘944, English translation attached) in view of Chan et al US 2015/0089754 and Arita et al US 2017/0320994, as applied above, further in view of Lee US 2012/0005846.
Per claims 4-5, the prior art is silent regarding the claimed scraping, brushing, and suctioning steps.  However, Lee teaches a board cleaning apparatus for removing substances and residues sticking to a surface of a board for fabricating precast concrete articles (abstract) using a brush (abstract), which would both at least partially scrape and brush to clean the board surface, followed by using a suction to vacuum the residue [0008].  Alternatively, Lee teaches that it is known in the art to also use an iron blade fixed to scrape foreign substances from the board [0007].  It would have been obvious to one of ordinary skill in the art to have utilized scraping and brushing in order to clean the substrate because Lee teaches that both scraping and brushing are utilized and effective at removing foreign substances from the board.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20120125944 (‘944, English translation attached) in view of Chan et al US 2015/0089754 and Arita et al US 2017/0320994, as applied above, further in view of Manabe et al US 2017/0095825.
Per Claim 6, the prior art is silent regarding a blocking wall with an air curtain.  Manabe teaches a spraying facility wherein different painting areas are partitioned from each other by an air curtain [0121] so as to prevent any coating liquid from spreading [0125].  As such, it would have been obvious to one of ordinary skill in the art to have utilized an air curtain to form a partition in the process of ‘944 because Manabe teaches that doing so will prevent cross-contamination and unwanted spreading of the coating liquid.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715